Name: 2003/806/CFSP: Council Decision 2003/806/CFSP of 17 November 2003 extending and amending Decision 1999/730/CFSP implementing Joint Action 1999/34/CFSP with a view to a European Union contribution to combating the destabilising accumulation and spread of small arms and light weapons in Cambodia
 Type: Decision
 Subject Matter: international security; NA;  Asia and Oceania
 Date Published: 2003-11-20

 Avis juridique important|32003D08062003/806/CFSP: Council Decision 2003/806/CFSP of 17 November 2003 extending and amending Decision 1999/730/CFSP implementing Joint Action 1999/34/CFSP with a view to a European Union contribution to combating the destabilising accumulation and spread of small arms and light weapons in Cambodia Official Journal L 302 , 20/11/2003 P. 0037 - 0038Council Decision 2003/806/CFSPof 17 November 2003extending and amending Decision 1999/730/CFSP implementing Joint Action 1999/34/CFSP with a view to a European Union contribution to combating the destabilising accumulation and spread of small arms and light weapons in CambodiaTHE COUNCIL OF THE EUROPEAN UNIONHaving regard to the Treaty on European Union, and in particular Article 23(2) thereof,Having regard to Council Joint Action 2002/589/CFSP of 12 July 2002 on the European Union's contribution to combating the destabilising accumulation and spread of small arms and light weapons(1), and in particular Article 6 thereof,Whereas:(1) On 15 November 1999 the Council adopted Decision 1999/730/CFSP(2) concerning a European Union contribution to combating the destabilising accumulation and spread of small arms and light weapons in Cambodia, which was aimed at implementing Joint Action 1999/34/CFSP(3).(2) Some objectives could not be fulfilled by 15 November 2003, the date on which Decision 2002/904/CFSP expired, and others should be consolidated and expanded after that date.(3) The European Union has made a total contribution of EUR 5135992 since 1999 to combating the destabilising accumulation and spread of small arms in Cambodia, implementing Joint Action 1999/34/CFSP. The European Union's continued contribution is part of the follow-up to the Programme of Action to prevent, combat and eradicate the illicit trade in small arms and light weapons in all its aspects adopted by the United Nations Conference on the Illicit Trade in Small Arms and Light Weapons in all its Aspects (New York, 9 to 20 July 2001). This should encourage other donors to support the drive to reduce and control small arms and light weapons and, where appropriate, allow the implementation of joint projects with other donors.(4) Decision 1999/730/CFSP should therefore be extended and amended,HAS DECIDED AS FOLLOWS:Article 1Decision 1999/730/CFSP is hereby amended as follows:(a) in Article 3(1), the financial reference amount "EUR 1568000" shall be replaced by "EUR 1436953";(b) in Article 4 second subparagraph, "15 November 2003" shall be replaced by "15 November 2004";(c) the Annex shall be replaced by the Annex to this Decision.Article 2This Decision shall take effect on 16 November 2003.Article 3This Decision shall be published in the Official Journal of the European Union.Done at Brussels, 17 November 2003.For the CouncilThe PresidentF. Frattini(1) OJ L 191, 19.7.2002, p. 1.(2) OJ L 294, 16.11.1999, p. 5. Decision as last extended and amended by Decision 2002/904/CFSP (OJ L 313, 16.11.2002, p. 1).(3) OJ L 9, 15.1.1999, p. 1. Joint Action repealed by Joint Action 2002/589/CFSP (OJ L 191, 19.7.2002, p. 1).ANNEXTERMS OF REFERENCE FOR THE PROJECT MANAGER (2004)1. The Project Manager, in cooperation with the Cambodian Armed Forces, will continue the work related to record keeping and the management and security of weapons stocks and to developing policies, guidelines and practices in this area. To that end, the Project Manager will monitor the projects previously implemented in Military Region 2 (Kampong Cham), Military Region 4 (Siem Reap) and Military Region 5 (Battambang). In close cooperation with the Ministry of National Defence he will ensure that the relevant authorities are involved in defining and implementing a further project in Military Region 1 (Stung Treng). If funds are available he will, under the same conditions, organise a project in a further military region and continue, at national level, the efforts regarding training, systems development and the recording of arms.Following the implementation in 2003 of a pilot project related to record-keeping and the management and security of weapons stocks for the National Police, the Project Manager will, if funds are available, in close cooperation with the Ministry of the Interior, implement a further project on record keeping, stockpile management and the security of weapons. If such a project is implemented, he will ensure that the relevant authorities are closely involved in its implementation and in continuing to develop policies, guidelines and practices in this area, building on the experience gained in the implementation of the pilot project in 2003.2. The Project Manager, with the support of relevant experts, will continue to assist and promote the Government's programme of larger and smaller public ceremonies for the destruction of collected weapons and, where appropriate, of surplus weapons held by the army and police and security forces (in particular in the context of any demobilisation programme). The Project Manager shall also continue to assist the Government in searching for and destroying weapons left hidden in weapons caches during and at the end of the period of armed conflict.The Project Manager will continue to supervise and monitor the implementation of voluntary weapons surrender programmes (including Weapons in exchange for Development), through small-scale projects being implemented by local NGO's in several provinces, in particular by cooperating with national and international development agencies in organising public awareness activities on small arms in the target areas of these development agencies. The Project Manager may also, if necessary and only to a limited extent, lend support for capacity building of the National Commission for Weapons Management and Reform and educational projects on the new Arms Law when it comes into force.3. The Project Manager will allocate financial aid to support activities by non-governmental organisations in Cambodia, including the coalition Working Group for Weapons Reduction in Cambodia, such as awareness training, information sharing and education and training programmes related to small arms and light weapons. These activities may take place in selected regions in Cambodia, as agreed between the Project Manager and the relevant organisations. Particular attention will be paid to strengthening the coordination and budgetary cooperation among such organisations in as far as their work relates to the mandate of EU ASAC.4. The Project Manager will ensure that appropriate procedures are established for effective monitoring and evaluation of activities. To this end he will seek full cooperation from the Government of Cambodia and the police and security forces.5. The Project Manager will encourage and assist other donors to support efforts to reduce and control small arms and light weapons and will stand ready, as appropriate, to carry out such projects with other donors within the limits of his powers under these terms of reference. Bearing in mind the European Union's vanguard position in this domain, he will ensure that he plays a pivotal role in international efforts and, where appropriate, will contribute to the management of projects supported by other donors.The Project Manager will draw up plans for the possible re-structuring of European Union support to reduce and control small arms and light weapons in Cambodia, in particular to allow for the continuation of work related to record keeping and the management and security of weapons stocks for the Royal Cambodian Armed Forces if other activities are ended in 2004.